Citation Nr: 0015935	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-41 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from November 1952 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that determined no new and 
material evidence had been submitted in support of the 
veteran's service connection claim.

This matter was remanded in April 1999 for further 
development.  The Board is satisfied that the remand 
directives were accomplished and that no further development 
is required for an equitable outcome of this case.


FINDINGS OF FACT

1.  Service connection for hypertension was denied by a June 
1984 Board decision.

2.  In October 1990, the Board held that new and material 
evidence had not been submitted to reopen the veteran's 
claim.

2.  Material submitted in support of the veteran's 
application to reopen a claim of service connection for 
hypertension since the October 1990 decision is not 
cumulative or redundant and must be considered to fairly 
decide the merits of the claim.

3.  The claim for service connection for hypertension is not 
meritorious.



 


CONCLUSIONS OF LAW

1.  The October 1990 Board decision that denied service 
connection for hypertension is final.  38 U.S.C.A. §§ 5108; 
7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for hypertension.  
38 U.S.C.A. §§ 5107; 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claim for service connection for hypertension is not 
well grounded.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his claim of 
service connection for hypertension.  

If new and material evidence is presented or secured with 
respect to a claim that has been previously disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis is applied.  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence pursuant to 38 C.F.R. § 3.156(a) in 
order to have a finally decided claim reopened under 
38 U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Board must determine whether, based upon all the evidence of 
record in support of the claim, the claim as reopened is well 
grounded under 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim, but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been satisfied.  See 
Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim has become final, it cannot 
subsequently be reopened unless the veteran has presented new 
and material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted; evidence 
that bears directly and substantially upon the specific 
matter under consideration; evidence that is neither 
cumulative nor redundant; and evidence that by itself or in 
connection with that previously assembled is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996)(table)).  Rather, it is the specific bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.

Service connection for hypertension was denied by the Board 
in a June 1984 decision on the basis that the veteran had not 
submitted competent evidence of hypertension coincident with 
his period of service or during the one-year presumptive 
period following service.  The Board notes that the veteran's 
service medical records likely were destroyed by fire; thus, 
they were unavailable.  However, the Board considered other 
documents the veteran submitted.  Specifically, a statement 
dated in 1981 from a private physician was part of the record 
at the time of the 1984 decision.  The doctor stated that 
treatment for hypertension had occurred questionably in 1956, 
noting that all relevant treatment records were totally 
destroyed.  Other evidence considered included April 1976 
hospitalization records for treatment of essential 
hypertension, the reports of which include a history of 
hypertension dating back to 1972.  During VA examination in 
August 1978, the veteran reported he had been diagnosed with 
arterial hypertension in 1956 and was placed on medication.  
His blood pressure readings at the time of examination were 
sitting: 165/100; recumbent: 175/105; and standing: 170/110.  
The diagnosis was arterial hypertension, essential, mild.  

An October 1981 statement from a private physician discloses 
treatment for hypertension since 1971 and indicates that 
records were unavailable due to "time lapse."  Further, an 
unsigned statement dated in November 1981 and stamped by the 
University of Miami School of Medicine discloses that the 
veteran was hospitalized for one week in June 1955 with dizzy 
spells and extremely high blood pressure of 190/120.  An 
examination disclosed a kidney infection and essential 
hypertension.  The diagnosis was hypertension.  During the 
veteran's 1983 personal hearing, he submitted lay statements 
that included an unsigned affidavit to the effect that the 
veteran had been transported from VA hospital to Jackson 
Memorial Hospital for emergency treatment.

Evidence available at the time of the October 1990 Board 
decision included a copy of a purported hospitalization of 
the veteran at Jackson Memorial Hospital from June 17 to June 
24, 1955. The reported diagnosis was hypertension - kidney 
infection. Aldomet was a medication prescribed. In the 
October 1990 Board decision, it was noted that Aldomet had 
not been patented until 1959 and not marketed until January 
1963.  

Since the last and final determination by the Board in 
October 1990, the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a).  Significantly, he 
submitted a statement from a private hospital dated in June 
1981 in which the doctor noted emergency treatment in 
February 1955 for high blood pressure and indicated a long 
standing history of high blood pressure.  The veteran also 
provided a January 1989 VA statement from the Miami VA 
Medical Center in which it is noted that he had been under 
care for hypertension for the prior 10 years.  Further, the 
veteran submitted outpatient records extending from 1983 to 
1990 related to treatment in pertinent part for hypertension.  
A VA hospital report dated in July 1996 reveals a diagnosis 
of hypertension with a reported history of approximately 40 
years.  

Moreover, the veteran provided personal and lay statements 
attesting to the presence of hypertension during his period 
of service.  During the veteran's hearing before a Member of 
the Board in May 2000, he testified that prior to service, he 
had never had any problems with high blood pressure.  After 
he entered service, within a few weeks time, he stated that 
he was in physical training when he became dizzy and 
collapsed.  He also stated that when he was in Korea in 1953, 
he began to experience those symptoms frequently.  He was 
then given night duty to avoid exposure to the sun, but he 
continued to have the nosebleeds and dizziness.  The veteran 
testified that he was placed on medication, but did not 
recall the names.  

At separation examination, the veteran stated that he was 
told that his blood pressure was high and was warned that it 
would increase with age.  He also stated that in 1955, he was 
hospitalized for another problem, at which time it was 
discovered that he had a severe case of high blood pressure.  
He was then treated.  He was also hospitalized again in 1955 
for the same problem, and symptoms continued to increase over 
time.  

Therefore, overall, the medical evidence combined with the 
veteran's own statements and those of others, are new to the 
record in that they were not associated with the claims 
folder at the time of the last and final determination by the 
Board in October 1990.  Additionally, the evidence is 
considered material within the meaning of 38 C.F.R. 
§ 3.156(a) in that it contributes to a more complete picture 
of the veteran's disability.  Thus, the veteran in this case 
has submitted new and material evidence sufficient to reopen 
his claim of service connection for hypertension.

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (1999).  Service connection may also be allowed on a 
presumptive basis for hypertension, if this disability 
becomes manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  However, the veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as Court) has held that there are 
three basic evidentiary requirements to establish a well-
grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

Further, the Court has held that the second and third 
elements of a well-grounded claim for service connection can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Evidentiary assertions accompanying an application for 
compensation ordinarily must be accepted as true for the 
purpose of determining whether the claim is well-grounded, 
unless the assertions are inherently incredible or fall 
beyond the competence of the person making the assertion. 
King v. Brown, 5 Vet.App. 19 (1993).

Moreover, lay statements, including the veteran's personal 
statements and testimony alone, however sincere, cannot form 
the sole basis of a well-grounded claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993); Grottveit, 5 Vet. App. at 92.

In this case, the veteran's claim for entitlement to service 
connection for hypertension is not well grounded.  
Significantly, no medical opinion or other competent medical 
evidence has been submitted to establish the onset of 
hypertension during the veteran's period of service or within 
the one-year presumptive period.  Although the veteran's 
service medical records are not of record, presumably 
destroyed by fire, other evidence submitted by the veteran 
does not substantiate a medical link between post-service 
hypertension and the veteran's period of service.  Caluza at 
506.  The Board recognizes that in cases where service 
records are missing or destroyed, case law requires a 
thorough explanation to the veteran on how service records 
are maintained, why the searches undertaken constitute a 
reasonably exhaustive search, and why further efforts would 
not be justified.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  

The veteran was informed on several occasions of the missing 
records and the sort of evidence required to support his 
claim.  Nonetheless, the evidence submitted fails to 
demonstrate that post-service hypertension, first diagnosed 
in the mid-1970s many years after service, relates in anyway 
to the veteran's period of service. He has presented another 
copy of a purported June 1955 hospital summary to show that 
hypertension was diagnosed within the one year presumptive 
period following his separation from service. This document 
was considered by the Board in October 1990 and disregarded 
for the reason set forth above. 

The only medical evidence submitted subsequent to the October 
1990 decision which tends to establish that hypertension was 
present within one year of the veteran's separation from 
service is a copy of a statement with a typed date of 
February 5, 1955, from W.A. Patterson, M.D. This statement 
indicates that the veteran was hospitalized in February 1955 
with a diagnosis of hypertension. The Board finds this 
statement inherently incredible because the statement, which 
is a copy, not an original, is dated by the physician's 
signature as June 16, 1981. The veteran has been unable to 
furnish the original statement King. 

The remainder of the medical evidence fails to place the 
onset of hypertension in or within one year of the veteran's 
period of military service. The lay persons who provided 
statements on the veteran's behalf lack the expertise to 
provide the necessary nexus to well-ground the claim. Moray. 
Thus, as the veteran's service connection claim for 
hypertension is not substantiated by competent medical 
evidence, it is not well grounded, and as such, it must be 
denied.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
"plausible".  See generally McKnight v. Gober, 131 F.3d 1483, 
1484-5 (Fed. Cir. 1997). The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for compensation.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). Finally, the Board has 
considered the doctrine of the benefit of the doubt. However, 
as the veteran's claim does not cross the threshold of being 
a well-grounded claim, a weighing of the merits of the claim 
is not warranted, and the benefit of the doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

The veteran's claim of entitlement to service connection for 
hypertension is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

